Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142894                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  KEITH YOHN,                                                                                              Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 142894
                                                                    COA: 294135
                                                                    Ct of Claims: 08-000109-MZ
  UNIVERSITY OF MICHIGAN REGENTS,
  JULIA DONOVAN DARLOW, LAURENCE
  B. DEITECH, OLIVIA P. MAYNARD,
  REBECCA McGOWAN, ANDREA FISCHER
  NEWMAN, ANDREW C. RICHTER, S. MARTIN
  TAYLOR, KATHERINE E. WHITE, PETER J.
  POLVERINI, PAUL H. KREBSBACH, and
  MARK D. SNYDER,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 22, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. On its own
  motion, the Court concludes that the plaintiff-appellant’s application for leave to appeal
  is frivolous. As a sanction, the plaintiff-appellant is ordered to pay the Clerk of this
  Court $1,000 within 28 days of the date of this order.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2011                  _________________________________________
           t0927                                                               Clerk